     Case 2:18-cv-00721-RFB-DJA Document 135 Filed 10/14/20 Page 1 of 3




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      EVAN RATCLIFF,                                       Case No. 2:18-cv-00721-RFB-DJA
 6
                             Plaintiff,
 7                                                         ORDER AND
            v.                                             REPORT AND RECOMMENDATION
 8
      ROMEO ARANAS, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Plaintiff’s Motion for Sanctions (ECF No. 110), filed
12
     on September 3, 2020. Defendants filed a Response (ECF No. 121) on September 17, 2020 and
13
     Plaintiff filed a Reply (ECF No. 131) on September 30, 2020. Plaintiff requests sanctions,
14
     apparently pursuant to Fed.R.Civ.P. 11 or the Court’s inherent authority, but lacks any basis for
15
     his request as he seems to reference past conduct by Defendants in allegedly denying him medical
16
     treatment for his eye conditions. Defendants assert that the District Judge issued a Temporary
17
     Restraining Order (ECF No. 111) on the same day that Plaintiff’s Motion was docketed. The
18
     Court notes that Plaintiff’s Motion was dated prior to the District Judge’s Order being issued as
19
     he signed and mailed it on August 29, 2020. Further, Defendants have complied with the District
20
     Judge’s Order ECF No. 111. As such, the Court finds that the District Judge resolved the
21
     outstanding issue with Plaintiff’s treatment in his Order on September 30, 2020 (ECF No. 111)
22
     and there is no basis to issue sanctions against Defendants.
23
            This matter is also before the Court on Plaintiff’s Motion to Substitute Party (ECF No.
24
     112), filed on September 4, 2020. Defendants filed a Response (ECF No. 125) on September 18,
25
     2020 and Plaintiff filed a Reply (ECF No. 128) on September 29, 2020. The parties agree that
26
     Plaintiff should be allowed to substitute out the deceased Defendant Scott Mattinson, who was the
27
     Director of Nursing sued in his individual and official capacities. However, Plaintiff seeks to
28
     Case 2:18-cv-00721-RFB-DJA Document 135 Filed 10/14/20 Page 2 of 3




 1   substitute with the current Defendant Dr. Michael Minev while Defendants assert he would not be

 2   the proper party. The Court agrees with Defendants that the proper party to be substituted in

 3   place of the deceased Defendant Scott Mattinson is the current Director of Nursing, Ben

 4   Gutierrez. Indeed, Dr. Minev is already sued in his individual and official capacities with

 5   allegations made by Plaintiff directly against Dr. Minev. As such, he is not the proper substitute

 6   under Fed.R.Civ.P. 25. Therefore, it will recommend that the District Judge implement the

 7   substitution of Ben Gutierrez in his official capacity only instead of Plaintiff’s proposed party.

 8          Finally, this matter is before the Court on Plaintiff’s Motion to Be Allowed to Depose

 9   (ECF No. 120), filed on September 16, 2020. To date, no response has been filed. However, the

10   Court finds that Plaintiff has failed to properly support his request to conduct a deposition with

11   the Court’s assistance of Dr. Stafeeva because he went for an eye appointment on September 9,

12   2020 for a loose stitch in his eye. It is unclear what assistance Plaintiff is requesting from the

13   Court to conduct this additional deposition or why it is necessary for the prosecution of his case.

14   As Plaintiff has failed to provide any points and authority in support of the request, the Court will

15   deny it.

16                                                 ORDER

17          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Sanctions (ECF No. 110) is

18   denied.

19          IT IS FURTHER ORDERED that Plaintiff’s Motion to Be Allowed to Depose (ECF

20   No. 120) is denied.

21                                         RECOMMENDATION

22          IT IS HEREBY RECOMMENDED that Plaintiff’s Motion to Substitute Party (ECF No.

23   112) be granted in part and denied in part such that Plaintiff be permitted to substitute Ben

24   Gutierrez in his official capacity only in place of deceased Scott Mattinson and Defendant

25   Mattinson be dismissed from this case.

26                                                 NOTICE

27          Pursuant to Local Rule IB 3-2 any objection to this Report and Recommendation must be

28   in writing and filed with the Clerk of the Court within (14) days after service of this Notice. The


                                                  Page 2 of 3
     Case 2:18-cv-00721-RFB-DJA Document 135 Filed 10/14/20 Page 3 of 3




 1   Supreme Court has held that the courts of appeal may determine that an appeal has been waived

 2   due to the failure to file objections within the specified time. Thomas v. Arn, 474 U.S. 140, 142

 3   (1985), reh’g denied, 474 U.S. 1111 (1986). The Ninth Circuit has also held that (1) failure to file

 4   objections within the specified time and (2) failure to properly address and brief the objectionable

 5   issues waives the right to appeal the District Court’s order and/or appeal factual issues from the
     order of the District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi
 6
     Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 7

 8
            DATED: October 14, 2020.
 9

10
                                                          DANIEL J. ALBREGTS
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 3 of 3
